—Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered January 19, 1996, convicting de*248fendant, after a jury trial, of robbery in the first degree, criminal possession of a weapon in the second degree and two counts of criminal possession of a weapon in the third degree, and sentencing him to two concurrent terms of 5 to 15 years concurrent with two concurrent terms of 21/s to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. With the exception of his challenge to the evidence supporting the element of intent in the second-degree weapon possession count, defendant failed to preserve his current sufficiency claims, and we decline to review them in the interest of justice. Were we to review these claims, we would find that the evidence, viewed as a whole, provided ample basis for the jury to infer that a robbery occurred, that defendant participated therein, and that defendant was in continuous joint possession of his companion’s weapon with intent to use it unlawfully against others. Defendant’s related claim that the second-degree weapon possession count was duplicitous is likewise unpreserved and we likewise decline to review it in the interest of justice. Were we to review this claim, we would reject it (see, People v Okafore, 72 NY2d 81, 87-88; People v Rivera, 157 AD2d 540, 541, Iv denied 76 NY2d 795).
The court properly denied defendant’s motions made pursuant to CPL 330.30 (3) and 440.10 (1) (g) on the ground of newly discovered evidence (see, People v Salemi, 309 NY 208, cert denied 350 US 950). Concur — Ellerin, P. J., Rosenberger, Andrias, Saxe and Friedman, JJ.